Citation Nr: 0311647	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-02 017A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System 
in Dallas, Texas


THE ISSUE

Entitlement to reimbursement of the cost of unauthorized 
medical treatment from May 4 to May 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



REMAND

The veteran had active service from August 1969 to June 1970.

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) North Texas Health Care 
System (Health Care System) in Dallas, Texas, that denied 
entitlement to reimbursement of the cost of unauthorized 
medical treatment from May 4 to May 11, 2001.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the Health Care System last issued a 
Statement of the Case (SOC) in March 2002, well after the 
effective date of the changes brought about by the VCAA.  A 
review of the claims file indicates that VA has failed to 
notify the claimant of the provisions of the VCAA or 
affirmatively determine that VA's actions are in compliance 
of the VCAA.  Therefore, this case must be remanded in order 
to ensure VA compliance in this case with its duty to notify 
and assist the claimant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

On remand, the Health Care System should notify the veteran 
of the evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.

In addition, the SOC indicated that VA had obtained a medical 
opinion regarding whether the veteran's condition was 
stabilized sufficiently to permit transfer to a VA facility.  
This opinion is not contained the claims file.  Also missing 
from the claims file are the private emergency care records 
and operative reports discussing the veteran's motorcycle 
accident and treatment from April 28 to May 3, 2001; and his 
subsequent VA treatment from May 11, 2001.  This evidence 
would be pertinent in determining whether the veteran had 
experienced a medical emergency from May 4 to May 11, 2001.  
On remand, these records must be obtained and incorporated 
into the claims file.

The Health Care System should also obtain any records of 
contact with the VA North Texas Health Care System and/or the 
VA Medical Center (VAMC) in Dallas, Texas, concerning whether 
there was a request for transfer of the veteran from East 
Texas Medical Center between April 28 and May 4, 2001.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Associate with the claims folder any 
records of contact with the VA North 
Texas Health Care System and/or the VAMC 
in Dallas, Texas, concerning whether 
there was a request for transfer of the 
veteran from East Texas Medical Center 
between April 28 and May 4, 2001.  

3.  Make arrangement to obtain the 
veteran's medical records from the VAMC 
in Dallas, Texas, for all treatment of 
residuals of a motorcycle accident on 
April 28, 2001, to include a right 
wrist/radial fracture and a left tibial 
comminuted fracture, during the period 
from May 11, 2001, to the present.  

4.  Make arrangement to obtain a copy of 
any medical opinion prepared in 
connection with the North Texas Health 
Care System's denial of reimbursement of 
the cost of unauthorized medical 
treatment received from March 4, 2001 to 
May 11, 2001 (As discussed in the 
Statement of the Case issued on May 11, 
2002).  If such a medical opinion cannot 
be located, the Health Care System must 
affirmatively indicate this fact.  

5.  Make arrangements to obtain the 
private treatment records for the 
residuals of the veteran's motorcycle 
accident on April 28, 2001, to include a 
right wrist/radial fracture and a left 
tibial comminuted fracture, by the East 
Texas Medical Center during the period 
from April 28 through May 4, 2001.  Make 
arrangements to obtain all treatment 
records to include emergency room 
treatment, operative reports, 
radiological (X-ray, MRI, CT scan) 
reports, and discharge/hospital summary.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
The Board points out that all attempts to 
obtain records which are ultimately not 
obtained should be documented, and in 
accordance with the VCAA, VA should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that VA will 
take to obtain such records.  For any VA 
or other Federal department or agency 
records, VA should, in accord with the 
VCAA, continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.
7.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



